Title: To Benjamin Franklin from Thomas Wharton, 7 November 1768
From: Wharton, Thomas
To: Franklin, Benjamin


Dear friend
Philad Nov. 7. 1768
I had the pleasure of writing thee a long Letter by Cap. Sparks, which hope thou’l receive.
By Letter which I two days past received from Governor Franklin and Brother Saml dated at Fort Stanwix Oct. 25 I am Advised that on the day before the Grand treaty Opened at which there is Upward of 3000 Indians,  that they had Agreed to the retribution and the Deed would be Executed in a day or two; that the Grand Boundary Line would be settled to the Mutual satisfaction of all there; And that at the Opening of the Congress Sir Wm. had Informed the Indians who Governor Franklin was, And they had in full Councill given Him the Name of Corequehesa and the day following some Solemnities were to be Made Us of on the Occasion; they expected that the Congress would be over by the 5 or 6th. Inst. if so they May by this time be returnd to Johnson Hall, and shall Expect to see them next Week.
As soon as some of the Merchants who had suffered by the Depredations of the French and Indians in 1754, became Acquainted with the probability that the Indians would Make a retribution to the sufferers in 1763 they Assembled and after drawing Up a Memorial to Sir Wm getting W Allen to write Our Committee in their favour &c. &c they dispatchd Doctr. Coxe for the treaty, when He arrived before the Indians came in, and laid before Sir Wm. his Memorial; Which was Answered by SW, and then Sir Wm. Called the Governor and Com[missioner]s into Councill, told them that in Consequence of an application from the Sufferers in 1763 He had applied to the Indians for Satisfaction, which they had assented to, as they had robbed the traders of their property in time of peace and open Violation of the treaty that then Subsisted, but that the sufferers in 1754 (who Dr. Coxe represented) had Never before made Application for Satisfaction; And for his own part He did not think it Just and doubted if the Indians would Comply and possible it might give such Offence as to hinder the finishing of the Grand Object the Boundary; On all which He desired their Advice? when all except BC and IT gave their sentiments that it would not be safe as We were then at War and the Captures were made by the French as well as Indians, the Sufferers at that time could not be Intituled to a retribution, Our Governor and parson Peters were full of this sentiment; in Consequence of which a full Minute was made in the Councill Books of which I doubt not SW will furnish thee with a Copy. I thought it right to say thus much on this Head, as I am told, that since Dr. Coxe could no nothing there they are determined to petition the King and Council.
I mentiond thee in my last that We had (after letting a particular Sect try their Strength to get some Violent Measures Carried) Essayd a letter to the Merchants and Manufacturers of G. Brittain; which We have so formed as I hope will give no Offence to any Person, Yet I think it points Out what will be the Consequence, of the parliments going on to tax us without our Consent in such terms as must Convince them that their Interest is Concernd in the repeal of these Statutes as well as Ours; It is signd by the General part of the Traders here; And one Copy is sent to London, Another to Bristol and a Third to Liverpool; We should As a Committee have wrote thee particularly on the Subject, but have been so pinched for time, that it could not be done in that full and Clear Manner we Could wish; the Committe therefore have requested me to Appologize to thee in their behalf, and beg thy attention, Weight and Influence in the obtaining redress in a Matter which are of so much Importance to both Countries, I have the Satisfaction of Inclosing thee a printed Copy; We intend by Capt. Story who may sail in about a week to send the printed Ones, so that they will be distributed thru’ All the manufacturing towns &c.
The papers will generally inform thee of the scituation of the Boston people Or rather of the representations which both sides of the question Make respecting those People, but be Assured, that by some of our [people] of this province who have lately returnd from thence We are informd that the real Disposition and temper of the People in general, is Quite peaceble and Agreable to What every true Lover of the Brittish Interest would desire; No doubt there are Others of a different Stamp, but its a pitty the Innocent should suffer for those that are not So.
